UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILING (Check one):¨ Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form 10-D¨ Form N-SAR¨ Form N-CSR For Period Ended:June 30, 2016¨Transition Report on Form 10-K¨Transition Report on Form 20-F¨Transition Report on Form 11-K¨Transition Report on Form 10-Q¨Transition Report on Form N-SARFor the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART IREGISTRANT INFORMATIONNOSTALGIA FAMILY BRANDS, INC.Full Name of RegistrantFormer Name if Applicable20 Pape DriveAddress of Principal Executive Office Atlantic Highlands, NJ 07716City, State and Zip CodePART IIRULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;(b)The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART IIINARRATIVEState below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period.The Registrant is in the process of preparing and reviewing the financial and other information for the report on Form 10-Q for the period endedJune 30, 2016. The Form 10-Q could not be completed on or before the August 15, 2016 prescribed due date without unreasonable effort or expense.The Registrant currently anticipates that it will be able to file the Form 10-Q on or before the extended deadline of August 22, 2016.PART IVOTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Alan P. Fraade, Esq.(212)486-2500(Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes¨ No(3) Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yesx No 2NOSTALGIA FAMILY BRANDS, INC.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 15, 2016By:/s/ William McDermittWilliam McDermittPresident and Chief Executive Officer3
